DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 10/26/2020.
Claims 2-31 are cancelled.
Claims 32-35 are new.
Claims 1 and 32-35 are pending.
Claims 1 and 32-35 are rejected under 35 U.S.C. 112(b).
Claims 1 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over De Sousa Webber (US Patent Pub 2013/0246322) of record, in view of Kobayashi et al. (US Patent 6,654,742), further in view of Hawkins et al (US Patent Pub 2013/0054552) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 10/26/2020 (4 pages) has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statement filed 12/9/2020 (4 pages) has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statements filed 10/26/2020 (5 pages) and 12/9/2020 (5 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the listings of references do not include all the required fields and information for each listed patent application.  For example, the inventor is not listed.  See 37 CFR 1.98(b)(3).  It has been placed in the application file, but the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 32-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the first machine” in the first “receiving” limitation.  There is a lack of antecedent basis for this limitation in the claim.  For the prior art rejections below, “the first machine” is interpreted as “the first computing device.”
Claims 32-35 are rejected because they depend on rejected claim 1.
The prior art rejections below are made as best understood in light of the rejection of claims 1 and 32-35 under 35 U.S.C. 112(b).

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over De Sousa Webber (US Patent Pub 2013/0246322) of record, in view of Kobayashi et al. (US Patent 6,654,742) (Kobayashi), further in view of Hawkins et al (US Patent Pub 2013/0054552) (Hawkins) of record.
In regards to claim 1, De Sousa Webber discloses a computer-implemented method for identifying a level of similarity between a user-provided data item and a data item within a set of data documents, the method comprising:
a.	clustering, by a reference map generator executing on a first computing device, in a two dimensional metric space, a set of data documents selected according to at least one criterion, generating a semantic map (De Sousa Webber at Fig. 1-5; paras. 0055, 0066)1;
b.	associating, by the semantic map, a coordinate pair with each data document in the set of data documents (De Sousa Webber at Fig. 3; para. 0066)2;
c.	generating, by a parser executing on the first computing device, an enumeration of terms occurring in the set of data documents (De Sousa Webber at paras. 0064)3;
d.	determining, by a representation generator executing on the first computing device, for each term in the enumeration, occurrence information including: (i) a number of data documents in which the term occurs, (ii) a number of occurrences of the term in each data document, and (iii) the coordinate pair associated with each data document in which the term occurs (De Sousa Webber at paras. 0064-65)4;
e.	generating, by the representation generator, for each term in the enumeration, a sparse distributed representation (SDR) using the occurrence information (De Sousa Webber at paras. 0068-70)5;
f.	storing, in an SDR database, each of the generated SDRs (De Sousa Webber at para. 0073)6;
g.	receiving, by the filtering module, a plurality of documents from a data source (De Sousa Webber at paras. 0076-77)7.
De Sousa Webber does not expressly disclose (1) receiving, by a query module executing on a second computing device and in communication with the first machine, from a third computing device, a first term and a plurality of preference documents, (2) transmitting, by the query module, to a full-text search system, a query for an identification of each of a set of results documents similar to the first term, (3) receiving, by the query module, the set of results documents from the full-text search system, (4) generating, by the representation generator, an SDR for each of the documents identified in the set of results documents, (5) determining, by a similarity engine executing on the second computing device, a level of semantic similarity between each SDR generated for the each of the set of results documents and the preference SDR, (6) modifying, by a ranking module executing on the second computing device, an order of at least one document in the set of results documents, based on the determined level of semantic similarity, and (7) providing, by the query module, to the third computing device, the identification of each of the set of search results documents in the modified order.
Kobayashi discloses a system and method for searching collections of documents.  (1) The method begins with a query input from a client to the system.  Kobayashi at col. 7, lines 24-27.  (2, 3) The query is sent (i.e., transmitted) to the search system, which comprises a collection of documents, which have been processed to extract metadata and to process its text (i.e., full text search system).  The system performs the query and returns a result (i.e., an identification of each of a set of results documents similar to the first term).  Kobayashi at col. 4, lines 32-63; col. 7, lines 27-31. (4) Kobayashi discloses calculating a degree of relevance of each document in the result set with the query using one of a set of ranking metrics.  The ranking metrics involve generating a vector or a matrix with weighted words/attributes (i.e., an SDR).  Kobayashi at col. 5, lines 47-67; col. 6, lines 1-27.  (5)  Kobayashi further discloses allowing a user to select documents in the result set, which represent a desired document (i.e., receiving … a plurality of preference documents).  These user selected, desired documents are used with the ranking metrics to re-calculate the degrees of relevance with the rest of the documents in the result set.  Here one of the ranking metrics is a cosine distance (i.e., level of semantic similarity).  Kobayashi at col. 6, lines 17-27; col. 7, lines 61-67; col. 8, lines 1-10.  (6)  The ordering and ranking of the result set is modified as a result of the recalculated degrees of relevancy (Kobayashi at col. 8, lines 3-15) and (7) the re-ordered and re-ranked result set is provided to the user.  Kobayashi at col. 8, lines 34-37.  
De Sousa Webber and Kobayashi are analogous art because they are both directed to the same field of endeavor of document semantic processing.  Much like De Sousa Webber, Kobayashi discloses analyzing and processing documents and creating vectors and matrices to represent them.  These are then used to allow the search system to quickly determine documents that are similar to a provided query and rank them accordingly.  
At the time before the filing of the instant application, it would have been obvious to one of ordinary skill in the art to modify De Sousa Webber by adding the features of (1) receiving, by a query module executing on a second computing device and in communication with the first machine, from a third computing device, a first term and a plurality of preference documents, (2) transmitting, by the query module, to a full-text search system, a query for an identification of each of a set of results documents similar to the first term, (3) receiving, by the query module, the set of results documents from the full-text search system, (4) by the representation generator, an SDR for each of the documents identified in the set of results documents, (5) determining, by a similarity engine executing on the second computing device, a level of semantic similarity between each SDR generated for the each of the set of results documents and the preference SDR, (6) modifying, by a ranking module executing on the second computing device, an order of at least one document in the set of results documents, based on the determined level of semantic similarity, and (7) providing, by the query module, to the third computing device, the identification of each of the set of search results documents in the modified order, as disclosed by Kobayashi.
The motivation for doing so would have been to make a search of documents more efficient and easier to find really desirable documents.  Kobayashi at col. 3, lines 13-27.
De Sousa Webber in view of Kobayashi does not expressly disclose generating, by the representation generator, a compound SDR using the plurality of preference documents, and determining, by a similarity engine executing on the second computing device, a level of semantic similarity between each SDR generated for the each of the set of results documents and the compound SDR.  It is noted that De Sousa Webber in view of Kobayashi discloses generating SDRs for the documents in the result set and for a preference documents, which are part of the result set.  What is not expressly disclosed is generating a compound SDR using the plurality of preference documents and using the compound SDR to determine a level of semantic similarity between the preference documents and the SDRs of documents in the result set.
Hawkins discloses a system and method for temporal memory using sparse distributed representation.  Hawkins at abstract.  The method includes an automated search that performs a plurality of experiments to identify predictive models that produce predictions of future data based on a set of given data.  Hawkins at para. 0049.  Hawkins discloses the automated search operation includes the use of encoding input data into distributed representations (i.e., SDRs).  These inputs include data stored in a database or received from external sources and performing concatenation (i.e., compound) when necessary (i.e., generating a compound SDR from documents).  Hawkins at paras. 0093-98.  Hawkins further discloses performing a dot product (i.e., determine a degree of semantic similarity) between the output vectors of encoded input data.  Hawkins at paras. 0143-44.  In other words, Hawkins discloses generating a compound SDR and using it to determine a degree of semantic similarity within the search system.
De Sousa Webber, Kobayashi and Hawkins are analogous art because they are both directed toward the same field of endeavor of document processing and search.
At the time before the filing of the instant application, it would have been obvious to one of ordinary skill in the art to modify De Sousa Webber in view of Kobayashi by adding the features generating, by the representation generator, a compound SDR using the plurality of preference documents, and determining, by a similarity engine executing on the second computing device, a level of semantic similarity between each SDR generated for the each of the set of results documents and the compound SDR, as disclosed by Hawkins.
The motivation for doing so would have been to allow for identification or prediction of desired aspects.  Hawkins at paras. 0057-58.

In regards to claim 32, De Sousa Webber in view of Kobayashi and Hawkins discloses the method of claim 1 further comprising providing, by the query module, a user interface element for providing one or more preference documents.  Kobayashi at col. 4, lines 64-67.8
In regards to claim 33, De Sousa Webber in view of Kobayashi and Hawkins discloses the method of claim 1 further comprising transmitting, by a user preference module executed by the query module, the plurality of preference documents to the representation generator.  Kobayashi at col. 7, lines 61-67; col. 8, lines 1-15.9
In regards to claim 34, De Sousa Webber in view of Kobayashi and Hawkins discloses the method of claim 1, further comprising directing, by a user preference module executed by the query module, the representation generator to generate the SDR for each of the documents identified in the set of results documents.  Kobayashi at col. 5, lines 47-67; col. 6, lines 1-27.10
In regards to claim 35, De Sousa Webber in view of Kobayashi and Hawkins discloses the method of claim 1 further comprising directing, by a user preference module executed by the query module, the similarity engine to determine the level of semantic similarity between each SDR generated for each of the set of results documents and the compound SDR.  Kobayashi at col. 6, lines 16-26; Hawkins at para. 0119.11

Response to Amendment
Objection to claims 1, 25, and 30 for Minor Informalities
Claims 25 and 30 are cancelled rendering their objections moot.
Applicant’s amendment to claim 1 to address the minor informalities is acknowledged.  Consequently, the objection to claim 1 is withdrawn.

Rejection of Claims 1-31 under 35 U.S.C 112(b)
Claims 2-31 are cancelled rendering their rejections moot.
Applicant’s amendment to claim 1 is acknowledged.  However, while the amendments address previously raised issues, they also create a new issue as set forth in the rejection above.  Consequently, the rejection to claim 1 under 35 U.S.C. 112(b) is maintained.      

Response to Arguments
Rejection of claims 1-31 under 35 U.S.C. 103
Claims 2-31 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claim 1 under 35 U.S.C. 103, have been fully considered are partially persuasive.
In regards to claim 1, Applicant alleges De Sousa Webber, specifically De Sousa Webber, fails to disclose the claimed limitations because the system relied upon in De Sousa Webber uses two neural networks to provide semantic text processing and cannot suggest a system without both.  Remarks at 5.  However, Applicant has not provided an explanation as to why this assertion would distinguish from the recited claim limitations or why two neural networks, would render the combination inoperable.    Applicant also does not particularly point out which limitations are not disclosed as a result of the “two neural network” in De Sousa Webber.  Furthermore, the claim does not limit the number of neural networks used to one nor does it recite a neural network in the limitations.  For at least these reasons, Applicant’s arguments with respect to the neural networks in De Sousa Webber is unpersuasive.
In regards to Applicant’s arguments with respect to the new limitations of modifying and providing the results in the modified order, the Examiner is persuaded.  However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.
The new grounds of rejection rely on Kobayashi, which discloses a document search system that processes the documents in the system and creates vector representations for them (i.e., SDRs).  The system allows a user to input a query, which is processed to create a result set of documents matching the query.  The system further allows the user to provide a selection of documents from the result set that best represent what the user deems relevant to their query.  These selections are used to re-rank and re-evaluate the relevancy of the result set of documents in a modified order for presentation to the user.

Provisional Rejection of claims 2-31 for nonstatutory double patenting
Claims 2-31 are cancelled, rendering their rejections moot.  Applicant’s terminal disclaimer filed 10/26/2020 and approved 10/26/2020 is acknowledged.


Additional Prior Art
Additional prior art deemed relevant but not currently relied upon in the rejections above are listed on the attached PTO-892 form.  As description of SOME of these references follows:
Caudill et al. (US Patent Pub 2002/0129015) discloses a relevancy ranking and clustering method and system that determines the relevance of a document relative to a user’s query using a similarity comparison process.
Tanaka (US Patent Pub 2012/0239662) discloses a system and method for document management that allows a search of a full text document search system.
Plate, Tony (“Distributed Representations”, 9/29/2003) discloses distributed representations and using them to calculate similarity.
Norton et al. (US Patent Pub 2006/0020595) discloses a system and method for multi-pattern searching that uses a sparse matrix technique.
Brandsma (US Patent 6,122,626) discloses a sparse index search method.
Quan Kun et al. (CN 105956010) discloses a system and method for distributed information retrieval based on a distributed representation vector of documents and a query.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        





	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Documents are clustered by similarity, which is interpreted to be “at least one criterion.”  Doing so generates a self organizing map (i.e., semantic map) as shown in figure 1, element 5.
        2 Documents are associated to a coordinate pair.
        3 The documents are parsed to determine an index of all keywords occurring in the entire set of the documents.
        4 The matrix table is used to track the term frequency and inverse document frequency and the document, which is assigned a corresponding coordinate pair.
        5 Patterns (i.e., SDRs) are generated using the occurrence information.
        6 The patterns are stored in a pattern dictionary.
        7 A second set of documents are received from the user (i.e., data source).  These user documents can be databases, web pages, or all sorts of data collections.
        8 Kobayashi discloses an interactive interface, which is used by the user to perform a search of the documents.
        9 Each time the user selects a document for reordering, it is interpreted as “transmitting” the plurality of preference documents.
        10 Kobayashi discloses generating a vector space of the documents with each document being represented by a vector (i.e., SDR).
        11 Both Kobayashi and Hawkins disclose determining a level of similarity between SDRs.  As explained in the rejection of claim 1, Hawkins discloses generating a compound SDR and Kobayashi discloses the use of preference documents (i.e., a user selecting documents from the result set that represent what the user deems relevant).